DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 8, 11, 13, and 20-22 on pages 7-11 have been considered but are moot based on new grounds of rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 8, 11, 13, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3:  claim language in lines 30-33 includes “wherein the interfering source is a communication device communicating in accordance with a Listen Before Talk under a second communication scheme other than the first communication scheme, and the signal causes the interfering source having sensed the signal to suppress signal transmission”, however, claim 3 is directed to processing circuitry for the wireless communication device.  Thus, it is unclear how the processing circuitry controls the interfering source to communicate in a Listen Before Talk under a second communication scheme other than the first communication scheme, and how the processing circuitry controls the interfering source to sense the signal, and how the processing circuitry controls the interfering source having sensed the signal to suppress signal transmission.  For examination purposes, the limitation is considered to be an optional intended result with no patentable weight as the processing circuitry of the claimed wireless communication device does not control the interfering device as it is not a part of the claimed wireless communication device.
	Regarding claim 8:  claim 8, ultimately dependent upon claim 3, is interpreted and rejected for the same reasons as set forth in claim 3. Further, claim language in lines 12-13 includes “determine a third radiation pattern selected randomly selected in the second channel” which is unclear as to whether the third radiation pattern is selected randomly, whether a random selection of the third radiation pattern is somehow tied to the second channel, or whether something else is intended.  For examination purposes, the limitation is considered to be a random selection of a radiation pattern.
	Regarding claim 11:  claim 11, ultimately dependent upon claim 3, is interpreted and rejected for the same reasons as set forth in claim 3.
	Regarding claim 20:  claim language in lines 10-11 includes “determining a third radiation pattern selected randomly selected in the second channel” which is unclear as to whether the third radiation pattern is selected randomly, whether a random selection of the third radiation pattern is somehow tied to the second channel, or whether something else is intended.  For examination purposes, the limitation is considered to be a random selection of a radiation pattern.
	Regarding claim 21:  claim 21, ultimately dependent upon claim 3, is interpreted and rejected for the same reasons as set forth in claim 3.
	Regarding claim 22:  claim 22, ultimately dependent upon claim 3, is interpreted and rejected for the same reasons as set forth in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 11, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem et al. (US 2014/0274094 A1) hereinafter Abdelmonem, in view of Emmanuel et al. (US 2017/0280460 A1) hereinafter Emmanuel, and further in view of Jain et al. (US 2011/0286403 A1) hereinafter Jain.
	Regarding claim 3, Abdelmonem teaches a wireless communication device which communicates with a first device via a first channel in a first communication network under a first communication scheme, the wireless communication device (base station (BS) and mobile units; Fig. 1 and para. 41-42, WiFi (communication scheme); para. 50, communication in channels; para. 120) comprising: a memory configured to store a plurality of radiation pattern selection policies for an antenna (memory; Fig. 23, antenna; para. 136, database of profiles; para. 71, where profiles indicates plurality of radiation pattern selection policies (para. 72 and para. 145)), wherein the antenna is configured to change a radiation pattern of the antenna (mitigation of interference by antenna steering / beam steering; para. 72, adjusting pattern by rotating or tilting antenna, beam steering, power adjustments; para. 154) and the plurality of radiation pattern selection policies are based on different algorithms of selecting of a radiation pattern for communication (mitigation based on profile of interferer, mitigation steps based on past successful mitigation, service agreement, quality of service (QoS), and profiles include different sets of mitigation steps; para. 145, mitigation steps include avoid interferer; para. 143 where different mitigation steps indicates different algorithms for selecting); and processing circuitry (hardware and software; para. 174-176) configured to: detect a first signal received via the antenna at the first channel during a first period (profile based on signal analysis of interferer; para. 137, Fig. 3 showing interference 46 in a first signal in a first channel 42C during a first period, where measuring interference occurs in cycles para. 159), a first radiation pattern being set in the antenna (change pattern from first coverage to second coverage; para. 33 indicating first radiation pattern); determine whether the first signal includes an interference signal which is an undesired signal from an interfering source not belonging to the first communication network (signal including interference by interferer 46; para. 47 and Fig. 3, detecting signal interference; para. 33-34 and para. 36, profile based on signal analysis of interferer; para. 137, database of profile includes access point; para. 71).
	Abdelmonem does not explicitly disclose calculate a duty ratio which is a ratio between a length of a period during which the interference signal is detected and a length of the first period and determine whether the duty ratio is equal to or above a predetermined value, in response to determining that the first signal includes the interference signal; select a first policy from the plurality of radiation pattern selection policies in response to determining that the duty ratio is equal to or above the predetermined value.
	However, in the same field of endeavor, Emmanuel teaches calculate a duty ratio which is a ratio between a length of a period during which the interference signal is detected and a length of the first period (parameter based on duty cycle of wireless interference; para. 96 where duty cycle of the interference is the ratio of the duration of the interference in a given period) and determine whether the duty ratio is equal to or above a predetermined value, in response to determining that the first signal includes the interference signal (parameter based on duty cycle of wireless interference above threshold; para. 96, detection of interference, then determining characteristic (duty cycle) of interference; para. 94, interference affects signal to noise ratio (SNR); para. 75 indicating first signal including interference signal); select a first policy from the plurality of radiation pattern selection policies in response to determining that the duty ratio is equal to or above the predetermined value (parameter based on duty cycle of wireless interference checked against threshold, parameter determining first policy [aggregation]; para. 96, parameter affects beamforming; para. 106 and 81, where duty cycle is used to determine interference occurring more frequently; para. 59 indicating above a threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Emmanuel to the system of Abdelmonem, where Abdelmonem's mitigation of interference (para. 31) along with Emmanuel's determining type of interference (para. 05, 106) improves communication by optimizing mitigation method based on type of interference.
	The combination of Abdelmonem and Emmanuel does not explicitly disclose wherein the first policy is a policy in which a radiation pattern having directivity in a direction toward the interfering source in the first channel is selected from among a plurality of radiation patterns; determine a second radiation pattern having directivity in the direction toward the interfering source in the first channel in accordance with the selected first policy; change the radiation pattern of the antenna from the first radiation pattern to the second radiation pattern; and control to transmit a signal having the directivity to the interfering source to communicate via the antenna in which the second radiation pattern is set, wherein the interfering source is a communication device communicating in accordance with a Listen Before Talk under a second communication scheme other than the first communication scheme, and the signal causes the interfering source having sensed the signal to suppress signal transmission.
	However, in the same field of endeavor, Jain teaches wherein the first policy is a policy in which a radiation pattern having directivity in a direction toward the interfering source in the first channel is selected from among a plurality of radiation patterns (omni-directional transmission and directional transmission; para. 56 and para. 66, node B within range of node A and node C, node C outside range of node A, node C interfering with node B; para. 50 and Fig. 4, node B transmits Request-to-send (RTS) for channel reservation to node A and heard by node C, node C transmits Clear-to-send (CTS) to node B, node B transmits CTS-confirmation to node A and heard by node C; para. 64, CTS confirmation transmitted same direction as RTS (heard by node C indicates in a direction towards interfering source); para. 64-66); determine a second radiation pattern having directivity in the direction toward the interfering source in the first channel in accordance with the selected first policy (node B transmits RTS for channel reservation to node A and heard by node C, node C transmits CTS to node B, node B transmits CTS-confirmation to node A and heard by node C; para. 64, CTS confirmation transmitted same direction as RTS (heard by node C indicates in a direction towards interfering source); para. 64-66); change the radiation pattern of the antenna from the first radiation pattern to the second radiation pattern (omni-directional transmission; para. 56, two methods for configuring beams for transmission of CTS confirmation including lighthouse fashion (changing radiation pattern) and preferred beam (also changing radiation pattern to preferred beam); para. 69); and control to transmit a signal having the directivity to the interfering source to communicate via the antenna in which the second radiation pattern is set (configuring beams using beamforming antennas for transmission of CTS confirmation; para. 56 and para. 69), wherein the interfering source is a communication device communicating in accordance with a Listen Before Talk under a second communication scheme other than the first communication scheme (communication between BS and node B (first communication scheme), and communication between node B and node C (second communication scheme); para. 37 and Figs. 2, 4, 7, and 8, transmission after sensing; para. 49-51 and para. 58 and para. 70), and the signal causes the interfering source having sensed the signal to suppress signal transmission (station (STA) refrains from transmitting based on received medium reservation; para. 64-65 and Fig. 6, the examiner notes the instant limitation is a intended result).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Abdelmonem and Emmanuel, where Abdelmonem and Emmanuel's modified system along with Jain's reservation request for hidden nodes (para. 5-6 and para. 58) improves efficiency of wireless resources by reducing interference.
	Regarding claim 11, the combination of Abdelmonem, Emmanuel, and Jain teaches the limitation of previous claim 3.
	Abdelmonem further teaches further comprising the antenna (Fig. 1 showing antennas).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

	Regarding claim 21, the combination of Abdelmonem, Emmanuel, and Jain teaches the limitation of previous claim 3.
	Abdelmonem further teaches wherein the first communication scheme is an IEEE 802.11 standard (device includes WiFi (IEEE 802.11); para. 50, 57, 71, 124).

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 21.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem, in view of Emmanuel, further in view of Jain, and further in view of Jain et al. (US 2011/0255487 A1) hereinafter Jain487.
	Regarding claim 8, the combination of Abdelmonem, Emmanuel, and Jain teaches the limitation of previous claim 3.
	Emmanuel further teaches wherein the processing circuitry is configured to: control communication in accordance with a communication scheme in which carrier sensing on a wireless medium is performed and in which transmission is allowed when the state of the wireless medium is idle (carrier sensing, transmitting when idle; para. 50-55); select a second policy in which a second channel available other than the first channel is searched (parameter determining second policy [not aggregation]; para. 96, parameter affects beamforming; para. 106 and 81, device attempts to claim open channel; para. 25, devices use more than one channel; para. 39-40 and Fig. 1C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Emmanuel to the modified system of Abdelmonem, Emmanuel, and Jain, where Abdelmonem, Emmanuel, and Jain's modified system along with Emmanuel's determining type of interference (para. 05, 106) improves communication by optimizing mitigation method based on type of interference.
	The combination of Abdelmonem, Emmanuel, and Jain does not explicitly disclose a radiation pattern is randomly selected from among a plurality of radiation patterns in the second channel found by searching if the state of the wireless medium does not become idle within a predetermined period after the signal is transmitted to the interfering source; determine a third radiation pattern selected randomly selected in the second channel in accordance with the second policy; change the radiation pattern of the antenna to the third radiation pattern; and control to communicate with the first device via the antenna in which the third radiation pattern is set.
	However, in the same field of endeavor Jain487 teaches a radiation pattern is randomly selected from among a plurality of radiation patterns in the second channel found by searching (implementation of different beamforming; para. 45, AP randomly selects direction [pattern]; para. 48, AP selects different channel measured to be not in use when first channel is in use; para. 61) if the state of the wireless medium does not become idle within a predetermined period after the signal is transmitted to the interfering source (energy level determined for a defined time period while set to beam direction (after signal is transmitted) and interference avoided (not idle); para. 63, ); determine a third radiation pattern selected randomly selected in the second channel in accordance with the second policy (determine and select beam; para. 78, where beam is selected by first policy of random selection, or beam is selected by second policy of energy level less than a threshold; para. 48 and para. 78); change the radiation pattern of the antenna to the third radiation pattern (determine and select beam; para. 78, dynamically adjust beamforming; para. 45 indicating change from first radiation pattern to second radiation pattern); and control to communicate with the first device via the antenna in which the third radiation pattern is set (communicate over selected beam; para. 78 using antenna; para. 77, where communication is between an access point (AP) and station; para. 27 and Fig. 1, where AP implements beamforming; para. 45).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain487 to the modified system of Abdelmonem, Emmanuel, and Jain, where Abdelmonem, Emmanuel, and Jain's modified system along with Jain487's determining energy levels of different channels and beams (para. 09-11) improves communication by mitigating interference based on interference on channel and beam.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Shi et al. (US 2017/0171887 A1) discloses a method and apparatus for listening-based transmission.
	Lou et al. (US 2019/0007973 A1) discloses methods and apparatus for protection of multi-user (MU) transmissions.
	Ghanbarinejad et al. (US 2017/0105224 A1) discloses system and method for spatial reuse in directional random access.
	Wang et al. (US 2016/0066198 A1) discloses methods for WiFi sectorization MAC enhancement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474